        9:19-cv-00247-BHH         Date Filed 10/27/20      Entry Number 37         Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    BEAUFORT DIVISON


    Glen Strickland, Jr.,                        )              Civil Action No. 9:19-247-BHH
                                                 )
                                      Plaintiff, )
                       vs.                       )
                                                 )                 OPINION AND ORDER
    Captain A. Sanderson and Lt. H. Sims,        )
                                                 )
                                  Defendants. )
                                                 )

          Plaintiff Glen Strickland, Jr. (“Plaintiff”), a frequent filer of pro se litigation in this

Court, brought this civil action pursuant to 42 U.S.C § 1983, alleging violations of his

constitutional rights. (ECF. No. 1.) In accordance with 28 U.S.C. § 636(b)(1)(B) and Local

Rule 73.02 for the District of South Carolina, this matter was referred to United States

Magistrate Judge Bristow Marchant for pretrial handling. The matter is now before this

Court for review of the Report and Recommendation (“Report”) issued by the Magistrate

Judge on April 28, 2020. (ECF No. 33.) In his Report, the Magistrate Judge recommends

that the Court grant the Defendants Captain A. Sanderson and Lt. H. Sims’ (“Defendants”)

motion for summary judgment (ECF No. 27) and dismiss this case. (ECF No. 33 at 17.)

The Report sets forth in detail the relevant facts and standards of law, and the Court

incorporates them here without recitation.1

                                          BACKGROUND

          Magistrate Judge Marchant issued the Report on April 28, 2020. (ECF No. 33.) On



1
  As always, the Court says only what is necessary to address Defendants’ objection against the already
meaningful backdrop of a thorough Report and Recommendation by the Magistrate Judge; exhaustive
recitation of law and fact exist there.

                                                   1
     9:19-cv-00247-BHH        Date Filed 10/27/20     Entry Number 37       Page 2 of 5




May 12, 2020, Defendants filed an objection to the Report insofar as it failed to address

whether this action should be counted as a strike against Plaintiff pursuant to the

provisions of the Prison Litigation Reform Act. (ECF No. 34.) The matter is ripe for

consideration and the Court now issues the following ruling.

                                 STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b). In

the absence of a timely filed objection, a district court need not conduct a de novo review,

but instead must “only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005).

                                       DISCUSSION

       The Magistrate Judge first found that Defendants are not entitled to summary

judgment on the ground that Plaintiff failed to exhaust his administrative remedies with

respect to his § 1983 excessive force claim. (ECF No. 33 at 10–12.) Next, Magistrate

Judge Marchant found that Defendants motion for summary judgment should be granted

because the evidence submitted does not establish a genuine issue of fact as to whether

Plaintiff was subjected to an unconstitutionally excessive use of force. (Id. at 12–17.)



                                              2
     9:19-cv-00247-BHH        Date Filed 10/27/20     Entry Number 37      Page 3 of 5




Plaintiff did not object to this conclusion and the Court finds no error in the Magistrate

Judge’s analysis or recommendation. Consequently, the recommendation is adopted.

       Defendants do not object to the substance of the Magistrate Judge’s findings and

recommendations regarding disposition of Plaintiff’s claim and dismissal of the case. (See

ECF No. 34.) Accordingly, the only issue still requiring the Court’s consideration is

Defendants’ objection regarding the Report’s failure to address whether this action should

count as a strike against Plaintiff pursuant to the provisions of the Prison Litigation Reform

Act (“PLRA”), which the Court will now address de novo.

       Defendants argue that this case should be designated as a strike pursuant to 28

U.S.C. §§ 1915(e)(2)(b)(1) and 1915A(b)(1), because the lawsuit is baseless and

constitutes a waste of judicial resources. (See ECF No. 34 at 2–7.) This action is one of

eight pro se lawsuits in this district—seven of which have been assigned to the

undersigned—that Plaintiff has filed in forma pauperis alleging similar or identical claims

each time he is transferred to a new confinement facility. (See id. at 3–7 (summarizing

the history of Plaintiff’s lawsuits in the District of South Carolina and identifying repeated

allegations).) Indeed, the undersigned has recently conducted analyses of whether

certain other lawsuits brought by Plaintiff and assigned to the Court should count as a

strike and found, depending on the circumstances, both that they should (see ECF No.

48, Strickland v. Robinson, et al., No. 9:18-cv-793 (D.S.C. Sept. 11, 2019); ECF No. 75,

Strickland v. Parish, et al., No. 9:18-cv-504 (D.S.C. March 3, 2020)), and that they should

not (see ECF No. 103, Strickland v. Blackwell, et al., No. 9:18-cv-104 (D.S.C. March 2,

2019); ECF No. 59, Strickland v. Ford, et al., No. 9:18-cv-503 (D.S.C. September 12,

2019)). The Court agrees that the instant case should count as a strike against Plaintiff



                                              3
      9:19-cv-00247-BHH        Date Filed 10/27/20     Entry Number 37       Page 4 of 5




and sustains the objection. Plaintiff has repeatedly filed lawsuits alleging virtually identical

claims at each correctional institution to which he is transferred. These lawsuits have

often included specious allegations regarding Plaintiff supposedly being harassed, his

food supposedly being tampered with, and corrections officers supposedly saying rude

things to him. These allegations come in the context of Plaintiff, by his own admission,

spitting on corrections officers, throwing feces on them, and causing various disturbances

with the officers and other inmates. Where the Court has found that Plaintiff’s complaints

should not count as a strike against him under the PLRA, it is because, though ultimately

unsuccessful at surviving summary judgment, he raised colorable claims of excessive

force pertaining to physical altercations he had with corrections officers. The instant case

is distinguishable because Plaintiff’s own allegations state that he got into a physical

altercation with corrections officers following: (1) his refusal to enter a cell to which he

was being transferred; (2) having to be restrained; and (3) spitting on at least one of the

officers. (See ECF No. 1 at 5–8.) Moreover, while Plaintiff alleges that he suffered

specific, extensive injuries from the altercation (see id. at 9), he failed to produce evidence

of injury and all record evidence is to the contrary (see ECF No. 27-9 at 2 (Plaintiff’s

medical record from the date in question indicating redness of face and eyes due to

chemical munitions and “NO INJURIES NOTED AT THIS TIME”)). Accordingly, the

Report is hereby modified to include an additional finding that this action counts as a strike

for purposes of the Prison Litigation Reform Act and §§ 1915(e)(2)(b)(1) and 1915A(b)(1)

because the Court finds the allegations to be frivolous.

                                       CONCLUSION

       For the reasons set forth above, the Report (ECF No. 33) of the Magistrate Judge



                                               4
     9:19-cv-00247-BHH       Date Filed 10/27/20   Entry Number 37     Page 5 of 5




is ADOPTED and incorporated herein. Defendants’ motion for summary judgment (ECF

No. 27) is GRANTED and this action is dismissed. Defendants’ objection (ECF No. 34) is

SUSTAINED to the extent that it seeks a ruling regarding whether this action constitutes

a strike for purposes of the Prison Litigation Reform Act. Accordingly, the Report is

MODIFIED to include an additional finding that this action counts as a strike against

Plaintiff because the Court finds the allegations to be frivolous under 28 U.S.C. §§

1915(e)(2)(b)(1) and 1915A(b)(1).

      IT IS SO ORDERED.

                                        /s/ Bruce Howe Hendricks
                                        United States District Judge

October 27, 2020
Charleston, South Carolina




                                           5
